[Cite as State v. Eddy, 2022-Ohio-2176.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                      JUDGES:
                                                   Hon. Earle E. Wise, Jr., P. J.
        Plaintiff-Appellee                         Hon. John W. Wise, J.
                                                   Hon. Patricia A. Delaney, J.
-vs-
                                                   Case No. 21 CA 104
NICOLE EDDY

        Defendant-Appellant                        OPINION




CHARACTER OF PROCEEDING:                        Criminal Appeal from the Municipal Court,
                                                Case No. 19 CRB 1099


JUDGMENT:                                       Dismissed



DATE OF JUDGMENT ENTRY:                         June 24, 2022



APPEARANCES:

For Plaintiff-Appellee                          For Defendant-Appellant

AMY S. DAVISON                                  TODD BARSTOW
40 West Main Street                             261 West Johnstown Road, Suite 204
Newark, Ohio 43055                              Columbus, Ohio 43230
Licking County, Case No. 21 CA 104                                                      2


Wise, John, J.

       {¶1}   Defendant-Appellant Nicole Eddy appeals the revocation of her community

control status and imposition of the remainder of her jail sentence.

                          STATEMENT OF THE FACTS AND CASE

       {¶2}   On June 13, 2019, Appellant Nicole Eddy took items from a Walmart store

located in Heath, Ohio. The value of those items was $79.49.

       {¶3}   On June 14, 2019, Appellant was charged by way of Complaint with Theft,

a misdemeanor of the first degree.

       {¶4}   On September 27, 2019, Appellant appeared with counsel and entered a

plea of guilty to that charge. The trial court imposed a jail term of ninety (90) days but

suspended imposition of that term and placed her on community control for two years

with certain conditions. (Judgment Entry 9/27/2019).

       {¶5}   On March 2, 2020, the State filed a statement of violations.

       {¶6}   On March 2, 2020, Appellant appeared without counsel. At that time

Appellant received a copy of the probation violation motion and was advised of its

contents. The trial court found probable cause that she had violated her probation.

(Judgment Entry, 3/2/2020).

       {¶7}   On November 30, 2021, Appellant's attorney received a copy of the

sentencing entry and motion to revoke.

       {¶8}   Following a series of continuances, some related to the pandemic and

others for Appellant's failure to appear, the matter was set for final hearing on December

8, 2021.
Licking County, Case No. 21 CA 104                                                          3


       {¶9}   On December 8, 2021, Appellant appeared for the hearing with counsel.

Counsel indicated to the trial court he was ready to proceed with the hearing. (T. at 3).

Counsel did not object or ask for a continuance despite a lack of discovery prior to the

beginning of the proceeding. At the conclusion of that hearing, the trial court revoked

Appellant’s community control status and imposed the remainder of the reserved jail term.

(Judgment Entry 12/8/21).

       {¶10} Appellant now appeals, raising the following assignments of error:

                                   ASSIGNMENT OF ERROR

       {¶11} “I. THE TRIAL COURT ERRED TO THE PREJUDICE OF APPELLANT BY

DENYING HER DUE PROCESS OF LAW AT HER COMMUNITY CONTROL

REVOCATION HEARING.”

                                                 I.

       {¶12} In her sole Assignment of Error, Appellant argues that her due process

rights were violated because she did not receive discovery prior to her probation violation

hearing.

       {¶13} When a criminal defendant has completed the sentence for the offense, an

appeal is moot when no evidence is offered from which an inference can be drawn the

defendant will suffer some collateral disability or loss of civil rights from such judgment or

conviction. State v. Berndt, 29 Ohio St.3d 3, 4, 504 N.E.2d 712, 713 (1987), as quoted by

State v. Wilson, 41 Ohio St.2d 236, 70 O.O.2d 431, 325 N.E.2d 236, syllabus (1975). The

burden of presenting evidence of a “substantial stake in the judgment of conviction” is

upon the defendant. Id.
Licking County, Case No. 21 CA 104                                                            4


       {¶14} A person convicted of a felony has a substantial stake in the judgment of

conviction which survives the satisfaction of the sentence imposed; therefore, an appeal

challenging a felony conviction is not moot even if the entire sentence has been satisfied

before the matter is heard on appeal. State v. Golston, 71 Ohio St.3d 224, 1994-Ohio-

109, 643 N.E.2d 109, syllabus, distinguishing Berndt, supra; Wilson, supra.

       {¶15} Appellant herein was convicted only of a misdemeanor and has completed

her sentence. Upon review of the record, we find Appellant has made no demonstration

of collateral disability or loss of civil rights from the conviction. See State v. Coughlin, 5th

Dist. Delaware No. 18 CAC 09 0071, 2019-Ohio-2143, ¶¶ 10-13.

       {¶16} Any decision by this Court as to issues raised with regard to discovery would

be purely advisory. “[I]t is well established that the role of courts is to “ ‘decide actual

controversies by a judgment which can be carried into effect.’ ” Miner v. Witt, 82 Ohio St.

237, 238, 92 N.E. 21 (1910), quoting Mills v. Green, 159 U.S. 651, 653, 16 S.Ct. 132, 40

L.Ed. 293 (1895) and this Court has “a responsibility to refrain from giving advisory

opinions.” Smith v. Leis, 111 Ohio St.3d 493, 2006-Ohio-6113, 857 N.E.2d 138, ¶ 16.

Cyran v. Cyran, 152 Ohio St.3d 484, 2018-Ohio-24, 97 N.E.3d 487 ¶12. Because

Appellant has completed her sentence in this matter, we cannot issue a “judgment which

can be carried into effect” and our ruling would be purely advisory. See Toombs v.

McGuire, 5th Dist. Morrow No. 20CA0005, 2021-Ohio-387, ¶ 6.
Licking County, Case No. 21 CA 104                                                  5


      {¶17} Accordingly, we find this matter to be moot and hereby dismiss the instant

appeal.



By: Wise, John, J.

Wise, Earle, P. J., and

Delaney, J., concur.


JWW/kw 0623